State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:   January 26, 2017                106753
                                                       106754
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

DEVANTE KNOX,
                    Appellant.
________________________________


Calendar Date:   November 29, 2016

Before:   McCarthy, J.P., Garry, Lynch, Clark and Mulvey, JJ.

                             __________


     Jack H. Weiner, Chatham, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered April 21, 2014, convicting defendant
upon his plea of guilty of the crimes of criminal possession of a
weapon in the second degree and criminal sale of a controlled
substance in the third degree.

      Defendant was charged in two separate indictments with
multiple crimes. During a combined proceeding, he pleaded guilty
to criminal possession of a weapon in the second degree and
criminal sale of a controlled substance in the third degree in
satisfaction of both indictments. He also waived his right to
appeal both orally and in writing. Under the terms of the plea
agreement, County Court agreed to sentence defendant as a prior
felony offender to concurrent prison terms of no more than 10
years for each crime, to be followed by five years of postrelease
                              -2-                  106753
                                                   106754

supervision for criminal possession of a weapon in the second
degree and three years of postrelease supervision for criminal
sale of a controlled substance in the third degree. At
sentencing, the court sentenced defendant to concurrent prison
terms of seven years for each crime, to be followed by the
aforementioned periods of postrelease supervision. Defendant now
appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

      McCarthy, J.P., Garry, Lynch, Clark and Mulvey, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court